DISMISS; Opinion Filed June 3, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00652-CR

                        PATRICK GENE BROOKS, JR., Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63702-P

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans
       Patrick Gene Brooks, Jr. pleaded guilty to possession of cocaine in an amount less than

one gram. Pursuant to a plea agreement, the trial court deferred adjudicating appellant’s guilt,

placed him on five years’ community supervision, and assessed a $2,000 fine, which was also

probated. Appellant waived his right to appeal in conjunction with the plea agreement. See

Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that

appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                  /David W. Evans/
                                                  DAVID W. EVANS
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47
130652F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICK GENE BROOKS, JR., Appellant                  On Appeal from the 203rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00652-CR         V.                        Trial Court Cause No. F12-63702-P.
                                                     Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                         Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of June, 2013.




                                                     /David W. Evans/
                                                     DAVID W. EVANS
                                                     JUSTICE




                                               –2–